Citation Nr: 0115204
Decision Date: 05/23/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-37 819	)	DATE MAY 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

The propriety of the initial, 30 percent evaluation assigned to eczema, to include atopic dermatitis of the hands, torso, and legs, from June 16, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1995.  

This matter is before the Board of Veterans Appeals on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 1998, the Board remanded the issue on appeal for further development.  It has been returned to the Board for appellate review.  


FINDINGS OF FACT

The veterans eczema involves the hands, torso, legs, neck, arms, and underarms, is characterized by lichenification of the skin on the lower abdomen, neck, and arms, by some hyperpigmentation, and by pruritis and causes irritation that includes itching, and is of varying severity.  However, these symptoms are not severe, and the appearance of the skin is not exceptionally repugnant or markedly disfigured.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of the 30 percent rating assigned from June 16, 1995 for eczema, to include atopic dermatitis of the hands, torso, and legs, have not been met at any time since that date.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

His service medical records indicate that the veteran was treated for dermatitis on various dates beginning in November 1988, and spanning the remainder of his time in active service.  The condition, often specified in the records as eczema, was documented at various times as having affected his hands, wrists, fingers, underside of tongue, and entire body.  Assessments of his condition at various times ranged from severe to much improved to mild.  

In July 1995, the veteran filed a VA Form 21-526, Application for Compensation, that included a claim of entitlement to service connection for a skin condition of the hands, which was further described therein as dishydrotic eczema that had been chronic since 1987.  In connection with this and other claims that he asserted, the veteran was given a VA general medical examination in July 1995.  He told the examiner that his hands would crack and break out.  The examiner diagnosed the veteran with eczema of the hands.  A VA skin examination was conducted in August 1995.  The veteran gave a history of skin problems dating from the 1980s.  He complained that currently he had itching skin and said that the use of cortisone ointments had brought him some, but not complete, relief.  During physical examination of the veteran, the examiner noted that there had been some lichenification of the flexors of the upper extremities and the anterior portion of the wrists and that there were scattered scratch papules on the anterior portion of the wrists and on the forearms.  Post-inflammatory hyperpigmentation was observed in the affected areas.  The examination produced diagnoses of [l]ocalized lichen simplex chronicus (neurodermatitis) and [h]istory of probable atopic dermatitis.  

In the December 1995 rating decision that the veteran now appeals, the RO granted service connection and a 10 percent evaluation for eczema of both hands from June 16, 1995, the day following his separation from service.  

In the VA Form 9, Appeal to the Board of Veterans Appeals, that he filed in July 1996, the veteran described the symptoms he experienced with his skin disability.  He wrote that his hands were always dry and cracking and that he had constant open lesions and swelling around the lesions.  He reported that he used Benadryl constantly.  He noted that he worked as a cook and knew no other form of work but could no longer perform his job because of the condition of his hands.  He pointed out that his hands appeared unhealthy and suggested that he could not wash them as frequently as one handling food should.  He indicated that the unhealthy appearance of his hands could result in his being fired from his job and indeed on occasion had caused him to be reassigned to tasks other than food preparation.  He also said that he was embarrassed by the appearance of his hands, which he revealed he regarded as disfigured.  The veteran argued in his substantive appeal that sufficient consideration had not been given in the assignment of the 10 percent rating to the adverse effect of his skin condition on his ability to perform his job.

In July 1996, the veteran submitted an application to VA for vocational rehabilitation.  He stated in the application that he was seeking vocational rehabilitation because of a skin condition of both his hands.

In August 1996, the RO wrote to the veteran offering to provide him with a VA examination that would take place during a flare-up of his skin condition.  The RO advised him that it was his responsibility to contact VA at the proper time so that the examination would take place during a flare-up.  The claims file contains no documentation of any response from the veteran to the RO and does not indicate that that he took any of the actions suggested by the letter.  

Included in the claims file was a letter dated in November 1996 from the RO advising him that he was required to report for a counseling session in connection with his application for vocational rehabilitation and that one had been scheduled for December 1996.  A subsequent letter, dated in December 1996, from the RO to the veteran notes that he failed to report for this counseling session.  

As stated above, the Board considered the appeal of the 10 percent evaluation for eczema of the hands in July 1998 and remanded the issue for further development.  

Subsequently, as requested by the July 1998 Remand, the RO sought from the veteran identification of all medical care that he had received for his skin condition.  It sent letters to him seeking this information in August 1998, March 1999, and February 2000.  However, there is no documentation in the claims file that the veteran made any response.  

In November 1998, accordance with the July 1998 Remand, the veteran was afforded another VA skin examination.  The veteran told the examiner that the symptoms of his skin disorder varied in severity (from mild to very severe) at different times but never were absent completely.  He spoke of his itching in particular.  During physical examination, the examiner observed that the veteran had classic lichenfied areas on the neck, more on the left side than the right, and on the left lower lateral abdominal area.  Also observed was mild lichenification in the antecubital spaces, the axilla and axillary folds, and the posterior aspect of the knees.  Dermatitis was also observed on the left palm, the thenar area, and the dorsum of the hands.  

The examiner noted that in the latter area, there were numerous creases which if they became worse, would eventuate into bleeding fissures or cracks.  The examiner commented that the veteran told him that he did sometimes have bleeding in that area, during exacerbations of the condition.  The examination resulted in a diagnosis of [a]topic dermatitis, chronic, severe at times as well as one of [h]ay fever, chronic, worse in summer during the pollen season.  The examiner summarized the veterans condition as one that exhibited all the stigma, the history, the physical, of the classic eczema, hay fever, asthma complex.  He noted that it was typical of such a condition that its severity would vary and suggested that in the case of the veteran, the dermatitis appeared to have been exacerbated at time by the conditions of his job.  The examiner discussed the veterans appearance.  

He found that at present, and in comparison with other manifestations of dermatitis that he had seen in other people, the appearance of the veterans skin was not exceptionally repugnant or disfigured.  He noted that the veterans skin did not show the pronounced edema (including of the eyelids), the atopic facies (a tightness and tautness of the skin of the face) characteristic of severe atopic dermatitis.  He indicated that although it was apparent that the veteran would rub his skin, there was little evidence that he had been really digging and tearing his skin like patients do when they are severe--that is, suffering from severe pruritis.  or was having nervous manifestations with the condition.  The examiner opined, though, that the veteran was experiencing a partial remission of his condition at the time of the examination.  It was suggested in the examination report that photographs of the current condition would be taken so that that they might be compared with future photographs were it to be found on re-examination that the veterans skin condition had worsened.  

Documentation in the claims file shows that another VA skin examination was scheduled, for a date in February 2000, with a request that photographs be taken, but the veteran failed to report for it.  

In January 2001, the RO issued a supplemental statement of the case in which it increased the evaluation of the veterans skin condition to 30 percent.  The 30 percent evaluation was made effective from June 16, 1995.  

ii.  Analysis

The Board finds that the RO complied with the July 1998 Remand by taking such action as would be required to accomplish the development requested there.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with the Remand instructions, records concerning the veterans application to VA for vocational rehabilitation were associated with the claims file.  Also as requested by the Remand, the RO sought information from the veteran concerning medical treatment he had received for his skin condition, and the veteran received another VA skin examination.  

The Board notes that the report of the examination (that performed in November 1998) now in the claims folder was not accompanied by photographs of the veterans skin, although the Remand had directed that such photographs be taken during the examination and included with examination report.  However, the photographs were requested for the purpose of ascertaining the degree of the veterans skin disfigurement and the quality of its general appearance, and the examiner described these in detail in his report.  

Furthermore, the veteran failed to report for a VA skin examination that was to be performed in February 2000 and at which, it was indicated in the November 1998 examination report as well in a note concerning its scheduling, photographs were to be taken.  Therefore, as full compliance with the Remand instruction was prevented by the veterans failure to cooperate and substantial fulfillment of the purpose of the instruction was achieved through the examiners reporting, the Board finds that it may proceed to review of the issue on appeal.  Evans v. West, 12 Vet. App. 22, 30-31 (1998).  

The Board finds as well that the ROs actions have satisfied the obligations of VA in this case under the Veterans Claims Assistance Act of 2000 (VCAA), which was signed into law in November 2000, during the pendency of this appeal.  See generally Veterans Claims Assistance Act of 2000, Pub. L.106-475, 114 Stat. 2096 (2000).  The appellant is entitled to the benefit of this new law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, then, unless Congress has provided otherwise, the version most favorable to the appellant will apply).  

Under the VCAA, VA has a duty to assist a claimant in obtaining evidence necessary to substantiate his or her claim for a benefit before adjudicating that claim.  Thus, the new law requires VA to notify the claimant and the claimants representative, if any, of any information and any medical and lay evidence that is necessary to substantiate the claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. § 5103).  The new law also provides that VA must make reasonable efforts to obtain records pertinent to a claim, and if the records cannot be secured, must so notify the claimant.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  These obligations have been satisfied.  The RO has suggested to the veteran what kinds of documentary evidence would be pertinent to his claim and has invited him to identify such evidence so that it could be associated with the claims file--although it appears he has not done so. 

Furthermore, under the new law VA must supply a medical examination or opinion if such is necessary to make a decision on a claim for compensation.  Id.  Two VA skin examinations have been performed.  A third was scheduled for February 2000, but as noted, the veteran failed to report for it.  Thus, the Board finds that the RO made all reasonable efforts to carry out the duties set forth in the VCAA.  That the development of evidence pertinent to the claim was not completed in every respect was due to the failure of the veteran himself to cooperate with the RO.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty of VA to assist claimants does not imply a one-way street; a claimant has a corresponding duty to cooperate with VA.).

As the veteran was afforded the notice and assistance that the VCAA requires VA to render before adjudicating a compensation claim, the Board concludes that he will not be prejudiced by its deciding his claim at this time rather than remanding it to the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the veteran failed to report for the VA skin examination that was to take place in February 2000, his claim for a greater original evaluation of his skin disability is subject to regulation 38 C.F.R. § 3.655 (2000).  That regulation states that [w]hen a claimant fails to report for an examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record.

In general, disability evaluations are assigned by applying a schedule of ratings, which represent, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155.  VA regulations require that, in evaluations of a given disability, that disability be viewed in relation to its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to which of two ratings should be assigned to a disability, the higher rating must be assigned if the disability pictured by the record more closely approximates the criteria required by that rating.  38 C.F.R. § 4.7 (2000).  

All VA regulations which the face of the record indicates are potentially relevant to the claim for increased evaluation will be considered by the Board, whether explicitly raised in the record or not, unless their consideration would be arbitrary, capricious, or contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The claimant is entitled to receive the highest possible evaluation afforded by the rating schedule regardless of the diagnostic code. 38 C.F.R. § 4.7.  In the rating of disabilities, it is not expected that all cases will show all the findings specified for a particular evaluation under a diagnostic code.  At the same time, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are always to be expected.  See 38 C.F.R. § 4.21 (2000).

In addition, when, as here, a rating of a disability is rendered with a grant of service connection therefor, the rating must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126, (1999).  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or staged, ratings of the disability based on the facts shown to exist during separate periods of time.  Id.

When after a careful review of all available and assembled data a reasonable doubt arises regarding the degree of disability, such reasonable doubt must be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2000); see also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. § 5107).

The veterans skin condition is rated under Diagnostic Code 7806, pertaining to eczema.  Under this diagnostic code, a rating of 30 percent is to be assigned for constant exudation or itching, extensive lesions, or marked disfigurement and a maximum rating of 50 percent for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for exceptionally repugnant conditions.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  

The evaluation of the veterans eczema was increased to 30 percent from the June 16, 1995 effective date of the grant of service connection for the condition during the course of this appeal.  The Board notes, however, that despite this increase in the rating, the veteran is presumed to be seeking the maximum benefit allowed by law and regulation for his skin disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The initial question before the Board is whether the disability picture presented at any time since June 16, 1995 is closer to that contemplated by a 50 percent, or a 30 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.7.

The evidence of record relevant to the question of the severity of the disability consists of the opinions and findings of medical practitioners and the lay accounts of the veteran.  The veteran is competent to give evidence concerning his own symptoms.  See Bruce v. West, 11 Vet. App. 405, 410-11 (1998), citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  He has stressed that his hands are unsightly and are aggravated by the conditions and requirements of his job, to include frequent washing of the hands.  

He has indicated to those who have examined him that while the severity of his skin condition varies at different times, he has itching at least to some degree all the time and that his hands, in particular, are dry and cracking and sometimes break out or bleed.  Medical findings and opinions of record are largely consistent with the veterans account.  These findings include the presence of dermatitis (described as eczema) on the hands, torso, legs, neck, arms, and underarms, lichenification of the skin on the lower abdomen, neck, and arms, some hyperpigmentation, and pruritis.  It has been noted that the skin condition would cause itching and other irritation.  The appearance of the skin, while found to be disfigured, has not been assessed as exceptionally repugnant.  It has been acknowledged that the skin condition probably is of varying severity and therefore may involve cracking and bleeding at times.  

The Board finds that this evidence does not justify increasing the rating of the skin disability to 50 percent for any period since the June 16, 1995 effective date of service connection.  Ulceration has not been shown.  Nor has extensive exfoliation or crusting.  It has been noted, in the report of the November 1998 VA examination, that the veteran does not exhibit any nervous manifestations with the skin condition and that the appearance of his skin is not exceptionally repugnant.  

While the veteran has claimed that during flare-ups he displays symptoms that are considerably worse than those documented, such evidence is not of record.  Indeed, its absence, were it capable of being produced, is due to the failure of the veteran to respond to the ROs request that he cooperate in scheduling a VA examination during a flare-up.  Wood.  The veteran has not reported any treatment during flare-ups, and this lack of evidence lessens the credibility of his assertions.

The examiner found a lack of symptomatology that would indicate severe flare-ups, and none of the other clinical evidence supports the veterans contentions.  The Board must conclude that the weight of the evidence is against a finding that he has had symptoms approximating the criteria for a 50 percent evaluation at any time since the effective date of the grant of service connection.

Thus, the criteria for an evaluation in excess of the existing 30 percent under Diagnostic Code 7806 have not been met.  Nor do Diagnostic Codes 7807-7819, which pertain to other disorders of the skin, afford a basis for a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7819 (2000).  Unless otherwise indicated in the rating schedule, other disorders of the skin addressed by these provisions are to be rated as eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7819.  

The RO did not explicitly consider or discuss in its rating action these additional Diagnostic Codes.  However, the Board finds that the veteran will not be prejudiced by its considering these additional Diagnostic Codes on this appeal, because, except for Diagnostic Code 7811, ratings under them are based on the same sets of symptoms as are ratings under the Diagnostic Code concerning eczema.  Thus, an evaluation in excess of the 30 percent rating granted herein under Diagnostic Code 7806 is not available to the veteran under these additional provisions.  See Bernard.   As there is no showing that the veteran has tuberculosis luposa, consideration of his skin disability under Diagnostic Code 7811 is not in order.  See 38 C.F.R. § 4.118, Diagnostic Codes 7811 (2000).

Finally, as the veteran has alleged that his skin disability markedly interferes with his employment, the Board has considered whether an evaluation in excess of 30 percent is warranted on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2000).  In exceptional cases where the schedular evaluation is found to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of VAs Compensation and Pension Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board had purported to grant an extra-schedular rating, the Court stated that a claim for an extra-schedular rating must be sent by the Board to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the Boards failure to so refer to such officials constituted harmless error.  

As Floyd specifically noted, the "regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required.  Ibid.  Moreover, the Court has not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such a conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question of an extra-schedular rating is a component of the appellant's claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO did not consider referral of the claim for consideration of an extraschedular rating.  However, as pointed out above has held that the Board may decide in the first instance that such referral is not warranted.  Accordingly consideration of this question by the Board does not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran has reported significant problems carrying out his occupation of cook.  Medical opinion confirms that some of the requirements of his job - - the veteran had referred to frequent hand washing - - could exacerbate his skin condition.  Moreover, it is credible that because of the appearance of his hands, the veteran might be regarded at work as unfit to handle food.  However, the veteran has not produced any evidence that his disability has actually caused marked interference with employment.  

The veteran has voiced concerns that he might be fired, and has reported that on occasion he was reassigned.  However, there is no evidence that he actually lost employment or income because of his skin condition.  The veteran has reported, and the record shows that he submitted an application for VA Vocational Rehabilitation benefits in July 1996.  He did not take the necessary steps to pursue these benefits, and his actions must be viewed as an indication that the skin condition is not causing marked interference with his current employment as a cook.  

The facts do not present such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.  Id.  It has not been shown that the veteran has experienced such a marked interference with his employment on account of his skin disability, see id., that it should be considered to fall outside the scope of the rating schedule, which contemplates that there will be industrial impairment with every disability.  See 38 C.F.R. § 4.1.  Nor is there any evidence that the veterans skin disability ever has led to frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, the Board finds no reason to refer this case for an extraschedular evaluation.  Id.


ORDER

An evaluation for eczema, to include atopic dermatitis of the hands, torso, and legs, in excess of the 30 percent rating assigned from June 16, 1995 is denied



		
	Mark D. Hindin
	Member, Board of Veterans Appeals


  
